  Case 2:18-cr-00530-GRB Document 28 Filed 02/12/19 Page 1 of 1 PageID #: 70




                                     SAPONE & PETRILLO, LLP
William S. Petrillo, Esq., Partner                                     Chase S. Ruddy, Esq., Senior Associate
Edward V. Sapone, Esq., Partner

      MANHATTAN                                                               LONG ISLAND
 1 Penn Plaza, Suite 5315                                               1103 Stewart Avenue, Suite 200
New York, New York 10119                                                 Garden City, New York 11530
 Telephone: (212) 349-9000                                                 Telephone: (516) 678-2800
  Facsimile: (212) 349-9003                                                Facsimile: (516) 977-1977
E-mail: ed@saponepetrillo.com                                          E-mail: william@saponepetrillo.com

BY ECF
                                                                                February 12, 2019

Honorable Gary R. Brown
United States Magistrate Judge
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

                                     Re:   United States v. Christopher McCoy
                                           Case No. 18-CR-530

Dear Judge Brown:

     I am retained counsel to Defendant Christopher McCoy in the above-referenced case. Mr.
McCoy’s sentencing hearing is scheduled for February 27, 2019 at 11:00 a.m.

        I write to respectfully request an adjournment of Mr. McCoy’s sentencing to March 27,
2019, or any date thereafter convenient to the Court. The reason for this request is that I am
still waiting for records and important documents that I believe are necessary for the Court to
consider under 18 U.S.C. §3553(a)(1) (history and characteristics). Once I receive these
important documents, I will incorporate them into my sentencing memorandum and submit it
for Your Honor’s consideration.

       I have spoken to the government, by AUSA Lara Gatz and they do not object to this
request.

          Your Honor’s consideration is greatly appreciated.

                                                                       Respectfully submitted,

                                                                       S/ Edward V. Sapone
                                                                       Edward V. Sapone

cc:       A.U.S.A. Lara Gatz
